DETAILED ACTION
	In the response filed 30 June 2021, Claims 1, 5, 8, 10, 12, 14, 15, and 19 were amended.  Claim 13 was cancelled.  Claims 1-12 and 14-20 are pending.  The claim objections to claims 5 and 12 are overcome and have been removed.  Applicant’s arguments with respect to the rejection(s) of claim(s) 1-12 and 14-20 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of McNamara, US Patent No. 6,687,662 B1 in view of Decker, US Patent No. 6,782,518 for claims 1, 2, 7, 13-15, and 18, McNamara, US Patent No. 6,687,662 B1 in view of Decker, US Patent No. 6,782,518 and Hollander, US Patent No. 6,530,054 B2 for claims 3-6, 10, 16, 17, and 20, McNamara, US Patent No. 6,587,662 B1 in view of Decker, US Patent No. 6,782,518 and Fister, US Patent Application Publication No. 2013/0086538 A1 for claims 8 and 19, McNamara, US Patent No. 6,587,662 B1 in view of Decker, US Patent No. 6,782,518 and Johnson et al., US Patent Application Publication No. 2004/0073890 A1 for claim 9, and McNamara, US Patent No. 6,587,662 B1 in view of Decker, US Patent No. 6,782,518 and Blue et al., US Patent Application Publication No. 2012/0260132 A1 for claims 11-12.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 2, 7, 13-15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McNamara, US Patent No. 6,687,662 B1 in view of Decker, US Patent No. 6,782,518.
In reference to claim 1, McNamara teaches a hardware test suite generator (an Electronic Design Automation to test design of a circuit using test vectors (hardware test suite generator); abstract, column 2, lines 11-46) comprising: 
a script reader configured to receive a test definition script and parse the test definition script [a design database 102 (script reader) receives a design description (test definition script) from a functional model 202 and analyzes the design description via a coverage analysis tool; figure 2, column 5, lines 20-30, column 6, lines 65-67, column 7, lines 1-5]; 
a test generator configured to receive the parsed test definition script from the script reader (a test generator 106 imports the analyzed design description from the design database 
a template reader configured to receive a test definition template and parse the test definition template [a test bench 108 imports a reference description (test definition template) and analyzes the reference description via a coverage analysis tool; figure 2, column 6, lines 65-67, column 7, lines 1-40]; and 
a code generator configured to receive the parsed test definition script from the script reader and receive the parsed test definition template from the template reader [a simulated design 112 (code generator configured) receives the analyzed design description and the reference description from the design database 102 and the test bench 108 respectively; column 3, lines 43-50, column 5, lines 20-30, column 6, lines 65-67, column 7, lines 1-5].
McNamara does not teach wherein the test definition script includes first sets of parameters of a design to be tested in combination and one or more second sets of parameters of the design that are forbidden to be tested in combination and wherein the code generator generates code by, for each first set of the first sets, inputting values for the parameters of the design of each first set into the test definition template.  
Decker teaches a test definition script includes first sets of parameters of a design to be tested in combination and one or more second sets of parameters of the design that are forbidden to be tested in combination (Column 3, lines 46-59).  Accordingly, it would have been obvious for one of ordinary skill in the art at the time of invention to incorporate the test definition script as taught be Decker into the hardware suite generator as taught by McNamara such that the test definition script includes first sets of parameters of a design to be tested in combination and one or more second sets of parameters of the design that are forbidden to be tested in combination and wherein the code generator generates code by, for each first set of the first sets, inputting values for the parameters of the design of each first set into the test definition 

In reference to claim 2, McNamara in view of Decker teaches wherein the code generator is further configured to receive the test suite (McNamara, the simulated design 112 receives the test vector from the test generator 106; column 3, line 46-48).
In reference to claim 7, McNamara in view of Decker teaches wherein the test definition script can be modified to perform different testing activities (McNamara, the design description associated with basic blocks can be modified to perform different testing activities at multiple transition arcs; figure 4, column 5, lines 20-50, column 6, lines 54-60).

In reference to claim 14, McNamara teaches a method comprising: 
defining a test definition script and a test definition template (a method comprising a design description [test definition script) and reference description (test definition template); column 6, lines 65-67, column 7, lines 1-40]; 
reading, by a hardware test suite generator, the test definition script and the test definition template [a test generator 106 (hardware test suite generator) imports the design description and the reference description; column 7, lines 1-40]; 
parsing and composing, by the hardware test suite generator, the test definition script and the test definition template (analyzing and generating by the test generator 106 the design description and the reference description; figure 2, column 5, lines 20-30, column 6, lines 65-67, column 7, lines 1-40); and 
generating, by the hardware test suite generator, a test suite and a test code [creating by the test generator 106 a test vector (test suite) and a test frame; column 4, line 50, claim 1 of McNamara].

Decker teaches receiving a test definition script from a user that includes first sets of parameters of a design to be tested in combination and one or more second sets of parameters of the design that are forbidden to be tested in combination (Column 3, lines 46-59).  Accordingly, it would have been obvious for one of ordinary skill in the art at the time of invention to incorporate the test definition script as taught be Decker into the hardware suite generator as taught by McNamara such that the test definition script includes first sets of parameters of a design to be tested in combination and one or more second sets of parameters of the design that are forbidden to be tested in combination and wherein the code generator generates code by, for each first set of the first sets, inputting values for the parameters of the design of each first set into the test definition template because it would only generate test codes for the enabled domain descriptions because maintaining the smallest domain is optimal.

In reference to claim 15, McNamara in view of Decker teaches claim 1 as described above.  McNamara does not teach wherein the test code is usable in other verification environments using additional templates corresponding to the other verification environments Decker teaches test code that is usable in other verification environments using additional templates corresponding to the other verification environments (Decker, Column 8, lines 48-60).  Accordingly, it would have been obvious for one of ordinary skill in the art at the time of invention to incorporate the teachings Decker for test code that is usable in other verification environments using additional templates corresponding to the other verification environments 
In reference to claim 18, McNamara in view of Decker teaches wherein the test definition script can be modified to perform different testing activities (the design description associated with basic blocks can be modified to perform different testing activities at multiple transition arcs; figure 4, column 5, lines 20-50, column 6, lines 54-60).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3-6, 10, 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNamara, US Patent No. 6,687,662 B1 in view of Decker, US Patent No. 6,782,518 and Hollander, US Patent No. 6,530,054 B2.

In reference to claim 3, McNamara in view of Decker teaches the hardware test suite generator of claim 1. 
They does not teach wherein the code generator is further configured to generate a test code. 
Hollander teaches wherein the code generator is further configured to generate a test code (the test generator 26 (code generator) creates a functional description (test code) for the device verification test; column 7, lines 17-20). Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify the hardware test suite generator of McNamara in view of Decker to provide wherein the code generator is further configured to generate a test code, as taught by Hollander, in order gain the advantage of increasing the speed of the design verification process (See Hollander; column 9, lines 6-9).

 	In reference to claim 4, McNamara in view of Decker and Hollander teaches the hardware test suite generator of claim 3. McNamara in view of Decker does not teach wherein the test code is usable in other verification environments. 
Hollander teaches wherein the test code is usable in other verification environments (the functional description created for the device verification test is reusable in other verification environments and test suites; abstract). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the hardware test suite generator of McNamara in view of Decker to provide wherein the test code is usable in other verification environments, as taught by Hollander, in order gain the advantage of reducing the time expended in Verification and therefore increase productivity (See Hollander; column 5, lines 56-58).

Hollander teaches wherein the test suite and a test code are communicated to a hardware platform for testing (the test suite and the functional description are communicated to a hardware modeler (hardware platform) for testing through API; abstract, column 2, lines 5-20, column 3, lines 21-25). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the hardware test suite generator of McNamara in view of Decker to provide wherein the test suite and a test code are communicated to a hardware platform for testing, as taught by the Hollander, in order to gain the advantage of introducing increasingly faster simulators (See Hollander; column 3, lines 5-10).

In reference to claim 6, McNamara in view of Decker and Hollander teaches the hardware test suite generator of claim 5. McNamara in view of Decker does not teach wherein the hardware platform includes one of a field-programmable gate array "FPGA", a digital signal processor “DSP", and a microcontroller. 
Hollander teaches wherein the hardware platform includes one of a field-programmable gate array “FPGA", a digital signal processor “DSP", and a microcontroller (the hardware modeler includes FPGA; column 2, lines 5-20). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the hardware test suite generator of McNamara in view of Decker to provide wherein the hardware platform includes one of a field-programmable gate array "FPGA", a digital signal processor “DSP", and a microcontroller, as taught by the Hollander, in order to gain the advantage of introducing increasingly faster simulators (See Hollander; column 3, lines 5-10).

nd, 3rd, etc. loops through the test bench).  
They do not teach wherein the hardware test suite generator supports an incremental verification process to generate test suites that cover additional defined parameter combinations. 
Hollander teaches wherein the hardware test suite generator supports an incremental verification process to generate test suites that cover additional defined parameter combinations (the test generator permits an incremental verification functions to development test suites that cover test combinations of commands (additional defined parameter combinations); abstract, column 8, lines 37-42, column 12, lines 29-34). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the hardware test suite generator of McNamara in view of Decker to provide wherein the hardware test suite generator supports an incremental verification process to generate additional test suites that cover additional defined parameter combinations, as taught by Hollander, such that the additional test suites are based only on changes to the test definition script (Hollander modifying Figure 1, 104 of McNamara) in order to gain the advantage of increasing co-verification productivity (See Hollander; column 10, lines 60-61).
In reference to claim 16, McNamara in view of Decker teaches the method of claim 14.
 They do not teach wherein the test suite and the test code are communicated to a hardware platform for testing. 
Hollander teaches wherein the test suite and the test code are communicated to a hardware platform for testing (the test suite and the functional description are communicated to a hardware modeler (hardware platform) for testing through API; abstract, column 2, lines 5-20, column 3, lines 21-25). It would have been obvious to one of ordinary skill in the art at the time 

In reference to claim 17, McNamara in view of Decker and Hollander teaches the method of claim 16. 
McNamara in view of Decker does not teach wherein the hardware platform includes one of a field-programmable gate array "FPGA", a digital signal processor “DSP", and a microcontroller. 
Hollander teaches wherein the hardware platform includes one of a field-programmable gate array “FPGA”, a digital signal processor “DSP”, and a microcontroller (the hardware modeler includes FPGA; column 2, lines 5-20). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify method of McNamara in view of Decker to provide wherein the hardware platform includes one of a field-programmable gate array "FPGA”, a digital signal processor “DSP”, and a microcontroller, as taught by the Hollander, in order to gain the advantage of introducing increasingly faster simulators (See Hollander; column 3, lines 5-10).
In reference to claim 20, McNamara in view of Decker teaches the method of claim 14.
 They do not teach wherein the hardware test suite generator supports an incremental verification process to generate test suites that cover additional defined parameter combinations. 
Hollander teaches wherein the hardware test suite generator supports an incremental verification process to generate test suites that cover additional defined parameter combinations (the test generator permits an incremental verification functions to development test suites that cover test combinations of commands (additional defined parameter combinations); abstract, .

Claim 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNamara, US Patent No. 6,587,662 B1 in view of Decker, US Patent No. 6,782,518 and Fister, US Patent Application Publication No. 2013/0086538 A1.
In reference to claim 8, McNamara in view of Decker teaches the hardware test suite generator of claim 1 and that all combinations of the first sets of parameters are tested and combinations of the second sets of parameters are avoided (Decker, Column 3, lines 46-59). 
They do not teach wherein the test definition script can identify multiple iterations to provide 100% testing coverage. 
Fister teaches wherein the test definition script can identify multiple iterations to provide 100% testing coverage (the new Perl script (test definition script) determines loop process (multiple iterations) to provide 100 % testing coverage; paragraphs [0022], [0024]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the hardware test suite generator of McNamara in view of Decker to provide wherein the test definition script can identify multiple iterations to provide 100% testing coverage, as taught by Fister, such that that all combinations of the first sets of parameters are tested and combinations of the second sets of parameters are avoided in order to gain the advantage of providing substantially complete design verification more efficiently (See Fister; paragraph [0002]).


 They do not teach wherein the test definition script can identify multiple iterations to provide 100% testing coverage. 
Fister teaches wherein the test definition script can identify multiple iterations to provide 100% testing coverage (the new Perl script (test definition script) determines loop process (multiple iterations) to provide 100 % testing coverage; paragraphs [0022], [0024]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of McNamara in view of Decker to provide wherein the test definition script can identify multiple iterations to provide 100% testing coverage, as taught by Fister, in order to gain the advantage of providing substantially complete design verification more efficiently (See Fister; paragraph [0002]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNamara, US Patent No. 6,587,662 B1 in view of Decker, US Patent No. 6,782,518 and Johnson et al., US Patent Application Publication No. 2004/0073890 A1.
In reference to claim 9, McNamara in view of Decker teaches the hardware test suite generator of claim 1. 
They do not teach wherein the hardware test suite generator supports tracking during a verification process. 
Johnson teaches wherein the hardware test suite generator supports tracking during a verification process (the Test management system allows tracking configurations under a predetermined test case comprising verification procedures; paragraph [0020], claim 1 of Johnson). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the hardware test suite generator of McNamara in view of Decker to provide wherein the hardware test suite generator supports tracking during a verification process, as taught by Johnson, in order to gain the advantage of providing traceability of testing by tracking .

Claim 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNamara, US Patent No. 6,587,662 B1 in view of Decker, US Patent No. 6,782,518 and Blue et al., US Patent Application Publication No. 2012/0260132 A1.
In reference to claim 11, McNamara in view of Decker teaches the hardware test suite generator of claim 1. 
They do not teach wherein the hardware test suite generator defines an n-D space by Base Axis of the test definition script. 
Blue teaches the hardware test suite generator defines an n-D space by Base Axis of the test definition script (the Combinatorial Test Design generator (hardware test suite generator) defines a two functional attribute test space (n-D space) by tuples (Base Axis) of the test description (test definition script); paragraphs [0021], [0034], [0058]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the hardware test suite generator of McNamara in view of Decker to provide wherein the hardware test suite generator defines an n-D space by Base Axis of the test definition script, as taught by Blue, in order gain the advantage of reducing a size of the test suite while preserving the n-wise combinations coverage of the original test suite (See Blue; abstract).

In reference to claim 12, McNamara in view of Decker teaches the hardware test suite generator of claim 1. 
They do not teach wherein creation of the test suite is based on set operations in n-D space. 
Blue teaches wherein creation of the test suite is based on set operations in n-D space (the creation of test suite is based on test requirements (set operations) in two functional .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 14-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.B/Examiner, Art Unit 2851    



/JACK CHIANG/Supervisory Patent Examiner, Art Unit 2851